Citation Nr: 0715873	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-05 399	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a left foot disability.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

A. K. Whitehead, Law Clerk


INTRODUCTION

The veteran served on active duty in the military from March 
22, 2001 to April 11, 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim for service 
connection for a chronic left foot disability. 

The veteran withdrew her request for a hearing before RO 
personnel.  Per her request, a hearing before the Board was 
scheduled in April 2006 at the RO, but she failed to appear.  
Thus, her appeal will be processed as if she withdrew this 
hearing. 38 C.F.R. § 20.704(d) (2006). 


FINDINGS OF FACT


There is no evidence that the veteran currently has a left 
foot disability.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The RO sent the veteran VCAA notice letters in March 2004 and 
February 2005.  The March 2004 letter provided her with 
notice of the evidence necessary to support her claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist her in obtaining, and the evidence 
it was expected that she would provide.  The letter also 
specifically requested that she submit any evidence in her 
possession pertaining to her claim.  Thus, the content of the 
letters provided satisfactory VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
are:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability;( 4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 
484-486 (2006).  

The March 2004 and February 2005 letters did not provide 
evidence regarding a disability rating or effective date for 
the disability on appeal.  This information was, however, 
provided in a March 2006 letter.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  VCAA notice was provided in March of 2004, which was 
prior to the RO's initial decisions in June of 2004.  

There was a timing deficiency with the March 2006 letter.  
But regardless of the adequacy of this notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
veteran will be prejudiced thereby).  Since the Board will 
conclude below that the preponderance of the evidence is 
against her claim for service connection, any questions as to 
the appropriate downstream disability rating or effective 
date to be assigned are also rendered moot.

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs), her VA outpatient treatment 
(VAOPT) records, and private medical records from Dr. Drake.  

The duty to assist provisions of the VCAA includes the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  This is only the case, 
however, when the evidence of record contains competent 
evidence that the claimant has a current disability.  In this 
case, there is no evidence the veteran has a current 
disability.  So a remand to obtain a medical examination or 
opinion is unnecessary. 

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); see Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2006).

Service connection may be granted for a preexisting condition 
if it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The report of March 2001 physical examination given at the 
time the veteran enlisted indicates that her feet were 
normal.  Therefore, it is presumed she was in sound condition 
when she enlisted.  38 C.F.R. § 1111; 38 C.F.R. § 3.304(b).

Five days after the veteran enlisted, she began complaining 
of foot pain and difficulty wearing military boots.  The 
report of the entrance physical standards board (EPSB) 
proceedings indicates she had no history of trauma and had 
not begun training yet.  The diagnoses were foot pain 
secondary to equinus and an inability to wear military boots.  
It was recommended that she be discharged from active duty.  

The veteran's private medical records from Dr. Drake indicate 
she underwent left foot surgery to remove a bunion in April 
2001-fifteen days after she was discharged from military 
service.  Follow-up records indicate no complications and a 
full recovery.  In a July 2004 letter, Dr. Drake explained 
that the veteran had a hallux abductovalgus deformity (i.e. a 
bunion deformity), which was a heredity condition that was 
aggravated by wearing military boots during her time in 
service.  Although the physical examination given at 
enlistment did not note a foot deformity, the medical 
evidence clearly indicates it pre-existed service.  This is 
sufficient to rebut the presumption of soundness.  

Despite the veteran's foot condition both during and shortly 
after her service, there is no evidence that she has a 
current left foot disability.  The most recent record of 
treatment, in July 2001, indicates she made a good recovery 
after the surgery.  She has not indicated that her left foot 
currently causes her any pain or discomfort (see her March 
2004 statement (VA form 21-4138)).  Without competent medical 
evidence confirming she currently has a chronic left foot 
disability and linking it to her military service, she has no 
valid claim.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The requirement that there be a current disability means that 
there must be evidence of the disability at the time of the 
current claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case 
the last evidence of a left foot disability was in 2001.  The 
veteran submitted her claim for service connection in 2004.

The veteran would be competent to report current symptoms, 
but has not done so.  There is also no medical evidence of a 
current disability.  Without evidence of a current 
disability, service connection cannot be granted. 

The claim for service connection for a chronic left foot 
disability must be denied because the preponderance of the 
evidence is unfavorable -meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a chronic left foot 
disability is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


